 TOMCO CARBURETOR COITomco Carburetor CompanyandTeamsters Automo-'tiveWorkers Local 495,affiliated with Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America. Case21-CA-232198April 1985.DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 20 December 1984 Administrative LawJudge Joan Wieder issued the attached decision.The Respondent filed exceptions and a supportingbrief.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, i andconclusions2and to adopt the recommendedOrder.1ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Tomco Car-buretor Company, Vernon, California, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.'In describing an early May conversation between Luis Castaneda andArturo Castro, the judge inadvertently stated that Castro responded tohis own comment about his wife needing an operation In fact, it wasCastaneda who responded by saying that there was never going to be in-surance2 In agreeing with the judge that Luis Castaneda is a supervisor, wefind it unnecessary to rely on the judge's conclusion that the failure ofCastaneda and Plant Manager Jaime Alfaro to testify requires the draw-ing of an adverse inference, because the evidence establishes that Castan-eda is a supervisor Furthermore, because Castaneda is a supervisor, wefind it unnecessary to rely on the judge's further finding that he was inany event acting as an agent of the RespondentDECISIONAll parties were given full opportunity to appear, tointroduce relevant evidence, to examine and cross-exam-inewitnesses, to argue orally, and to file briefs. TheGeneral Counsel chose to argue orally Counsel for Re-spondent waived its right to oral argument. No briefshave been filed. Based on the entire record, and especial-ly observations of the demeanor of the witnesses, I makethe followingFINDINGS OF FACT AND CONCLUSIONSI.JURISDICTIONRespondent admits that it is a corporation operating afacilityengaged in the rebuilding of carburetors inVernon, California. In the normal conduct of this busi-ness, the Company annually purchases and receivesgoods and products valued in excess of $50,000 directlyfrom suppliers located outside the State of California.Respondent further admits, and I find, that it is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act Similarly, Respondentadmits, and I find, that the Union is labor organizationwithin the meaning of Section 2(5) of the Act.11.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and IssuesRespondent 'admits that its Vernon, -California plant ismanaged by Jaime Alfaro, who is a supervisor within themeaning of the Act. It is also uncontroverted that Re-spondent employs at the facility several foremen. LuisCastaneda is one of the foremen -Respondent denies thatCastaneda is a supervisor The parties stipulated thatCastaneda does not hire or fire employees, but did rec-ommend firing two employees within the past year, onerecommendationwas 'accepted.Castaneda is paid asalary.All foremen are paid salaries. Castaneda has ap-proximately 18 individuals working with him He is paidapproximately $85 a week more than the majority of em-ployeesworking with him. Three employees workingunder Castaneda are also salaried. Castaneda receives ap-proximately $50 a week more than these three salariedemployees. All the other employees in Castaneda's de-partment would be hourly.STATEMENT OF THE CASEJOAN WIEDER, Administrative Law Judge. The trialwas conducted in this proceeding on October 30, 1984,inLos Angeles, California, based on an unfair laborpractice charge filed by. Teamsters Automotive Workers,Local 495, affiliated with Internaitonal Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica (the Union) on June 6, 1984, and amended onJune 26, 1984.1 A complaint was issued on July 20, 1984,on behalf of the Regional Director for Region 21 of theNationalLabor Relations. Board alleging that TomcoCarburetor Company (Respondent or the Company) en-gaged in certain violations of Section 8(a)(1) of the Na-tional Labor Relations Act (the Act)iAll dates referred to are in 1984 unless otherwise statedB. Supervisory Status of Luis CastanedaAll the testimony was given by two former employeesand one current employee. No witnesses were called onbehalf of Respondent. -Rodrigo Amaya credibly testifiedwithout contradiction that Castaneda did not do thesame type of work as the other employees. He statedthat he knew Castaneda to be his supervisor. Castenedadid not work at a table like the other employees; heworked at a desk and spent all his tigie supervising thoseemployees who worked at tables Amaya believed hehad to ask Castaneda for permission to take time off togo to the doctor The only incident where he asked Cas-taneda for such permission, he was told that there was alot of work to be done and he could not lose the-time,that if he wanted to go to a doctor he should go to ahospitalwhich was cheaper. Castaneda gave Amaya his275 NLRB No. 1 2DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork assignments and has altered those assignments. Cas-taneda would also move employees from one work sta-tion to another, but Amaya does not know if Castanedahad to-get prior authorization for such a move. Amayadid not know Castaneda's official title, he was only toldhewas - "a supervisor or a foreman." According toAmaya. Tomco has, approximately 350-400 employees.He sees the plant manager approximately three times aday on the floor, but,he spends very little time there. 'CaesarGabrielCastro, a current employee of theCompany, testified that he was supervised for 2-3months by Castaneda.. He stated that Castanedaassignedhim work but never changed thatassignment after aperiod of time. Its appears Castro had a routine job. Hefrom work while under the supervision of Casteneda.AnalysisSection 2(11) of the Act defines "supervisor" as:A'ny individual, having authority, in the interests of--the employer, to hire, transfer, suspend, lay off,recall, promote, discharge,assign,reward, or disci-plineother employees, or responsibly to directthem,-or- to adjust their grievances, or effectively torecommend such action, if in connection with theforegoing the exercise of such authority is not of amerely- routine or clerical 'nature, but requires theuse of independent judgment.The possession of any one of these indicia of supervisorystatus is, sufficient to find one a supervisor.Research De-signing Service,141NLRB .211 (1974). Conversely, as in-dicated -by the ,last two clauses of the above-quoted por-tionof the-statute, supervisors are distinguished from em-ployees who do not exercise genuinemanagerialpreroga-tives such as. the right to hire.or fire or make effectiverecommendations to -such actions or do not issue morethan minor, orders or directives; to supervise the work ofothers.James Fuqua,263 NLRB 57 (1982). .It appears that Castaneda made all work assignmentsand allocated work locations for those employees underhim.He was paid by salaryin an-amount substantiallymore than those employees 'he" supervised. At least oneof his 'recommendations regarding' discharge was fol-lowed. Further, ' employees sought time off for medicalappointments from him and he was clothed with the ap-parent ' authority; at the veryleast,,to grant such requests.Castaneda'and'Alfaio, the witnesses best 'able to testifyas to Castaneda's'authority` and- the effectiveness of hisrecommendations, -did not testifyOvernight -Trdiisporta-tioh"Co',1'61NLRB 461, 467 (1966). In view of the fore-'going, ' I find that' Castaneda could' effectively 'recom-mend discharge, and atall timesresponsibly direct em=duties,Castaneda exercised independent ,judgment sufficient to bring' him' under the 'statuto'ry definition of "su- -pervisor"Broyhill Co.,`210NLRB 388, 394'(1974). The-unexplained -failure 'of these individuals to testify. requiresthe drawing of an adverse inference. SeeMartin LutherKing Sr. Nursing Center,231 NLRB 15 fn. 1 (1977), andauthorities cited therein. Further, based on theseindiciaas well as a statement of the plant manager that employ-ees should turn in their cards to Castenada and otherforemen convinces me that Castaneda is, and has been atall times relevant, acting as an agent of Respondent.Mars Sales & Equipment Co,242 NLRB 1097 (1979),enfd. in part 626 F 2d 567. Thus, his actions are imputa-ble to RespondentMachinists v.NLRB,311 U S. 72, 80(1940). Section 2(13) of the Act provides.In determining whether any person is acting as an"agent" of another person so as to make such otherperson responsible for his acts, the question ofwhether the specific acts performed were actuallyauthorized or subsequently ratified shall not be con-trolling.SeeNLRB v. Georgetown Dress Corp.,537 F.2d 1239(1976),Guaranteed Products Corp. v. NLRB,562 F 2d 500(7th Cir. 1977). As detailed later, Alfaro- authorized anddirected Castaneda to collect union authorization cards,thus instigating, soliciting, and authorizing Castaneda'sconduct.Cagles, Inc. v.NLRB,588 F 2d 943 (5th Cir.1979).-C. The Alleged Unfair LaborPractices1.Alfaro's speech of February 24It isundisputed that after work on February 23, 1984,union' representatives passed out authorization cards todeparting employees The following day, February 24,1984, all employees were directed to attenda meeting inan areareferred to as "the front of the plant."2 All su-pervisors and employees were present at the meeting.Alfaro conducted the meeting.He commenced hisspeech stating that union authorization cards had beendistributed the preceding day and he held up severalcards. Alfaro then said:-Don't pay any attention to those things aboutthose, cards nor the people that had distributed thembecause those, people only want to mislead you.And that those that are going to be harmed wouldbe the workers . . . because the workers will notget anything with that. They were going to losetheir job. Some, he said, have-already filled out thecards and sent them. The ones that haven't done it,Iplead, please, not to send them and give them tome or to your foreman. . .He said that he - was going- to try -to get betterconditions for the worker and that he had experi-ence in those matters of the union, and that hewould counsel, that you should not get involved inthatRather to take care of ; your --job because themajority of. the workers-'there-we 'were undocu-,mented and, we were. going to have problems be-cause-the. union's-they always need that they had -citizenship from here, but _in our case, we-were notgoingto- get anythingWe should take care of our,job and he was going to help us and we were going2The three witnesses testified in Spanish and their. testimony wastranslated by-a mutually accepted interpreter - -'1 TOMCO CARBURETOR CO3to have a lot of work, and that the company wasincreasing in the businessHe also talked about an-other company that-where the union had enteredand had-going bankrupt-had gone bankrupt, andthat that was the same thing they wanted withTomcoThe company that had gone bankrupt was named CarterPrecisionAmaya also testified that Alfaro said that ifemployees that had not executed the union authorizationcards did not turn them in, "that they were going to losetheir jobs if they got involved in that The one harmedwould be the workers in that case."Caesar Gabriel Castro corroborated Amaya's testimo-ny, stating that Alfaro referred to the Union as "not sin-cere and fraudulent people," only trying to get moneyfrom the employees and instructing the employees thatthey had to -turn in their cards to their respective fore-men. He could not recall if Alfaro told employees theywould lose their jobs if they did not turn in the authori-zation cards. His brother, Arturo Castro, also providedsome corroboration, testifying that Alfaro said, "Boys, Iknow that the union was distributing cards yesterday. Ido recommend not to get yourselves into problems be-cause I know that many of you are from Mexico andyou don't have your papers. . . . I do promise better sal-aries, insurance inMay, if you do cooperate with thecompany " According to Arturo Castro, Alfaro also saidthat the employees should turn in their cards to the fore-men because otherwise they would see the consequences.This uncontroverted testimony is credited, particularlythat of Amaya who gave a detailed rendition of themeeting demonstrating clarity of recall. Also his testimo-ny was given in a forthright and direct manner.2The alleged collection of the cards by Castanedaon February 25Amaya testified without'contradiction that at approxi-mately 9 a in. on the following workday, a Saturday,Castaneda passed by his work station and asked him if liewas going to turn in his union authorization card.3 Cas-taneda had at the time some union authorization cards inhis hand Amaya lied and said he was not given a card.Amaya not only was given a card as was the individualwho was exiting the premises at the same time he was inhis vehicle, but he signed it and mailed it to the Union.Under the circumstances existent here, Amaya's state-ment does not discredit his testimony. Amaya observedCastaneda walk to other worktables but did not hearwhat was said and did not see other employees give himauthorization cards.Also on February 25, 1984, Castaneda approachedArturo Castro and, in the presence of a coworker; JuanGarcia, asked Arturo Castro for his union authorizationcard.Arturo Castro said he-threw it away. Castanedatold Castro to give him his card. He then saw Castanedatalk to other employees but did not overhear the conver-sations.He saw two coworkers, Nicholas Alvarez and3The actual translation of, the witness' testimony was that Castanedaasked him if he was going to'deliver the card or give him the card Theverbiage used could be interpreted either as "deliver". or "give" the cardHilarioPinada, give Castro authorization cards. JuanGarcia also told him that Castaneda asked him to givehim his card. Arturo Castro received cards from theUnion to pass out to other employees in May. He re-turned signed cards to a union representative.3.Alleged threat by Castaneda in MayArturo Castro testified without contradiction that inearlyMay, in response to Alfaro's promise of insurancein the February 24 speech, he went up to Castaneda andinquired about the promised benefit. Arturo Castro toldCastaneda his wife needed an operation. Castro repliedthat therewas never going to be insurance. ArturoCastro then said he would seek assistance from theUnion to get, these benefits for himself and his cowork-ers.Castaneda replied that if he sought such assistance,he would fire him.4 Allegation of violations occurring on May 22According to the unrefuted testimony of Caesar.Gabri-elCastro, he was told by his foreman,Rudolfo Paez,that he was not going to be given any overtime until fur-ther notice. Caesar Gabriel Castro then went to speak toAlfaroto determine the cause of this message.Alfarotold him that overtime was eliminated,"that he had cutoff overtime because he had done so much for us, butthen now we had paid him by bringing the union in, andthat we were[unappreciative]."Caesar Gabriel Castro told Alfaro they sought unionrepresentation because they wanted insurance.Alfarotold him that work was slow:He also said the employeesshould wait a little longer.for him to arrange for insur-ance.Alfaroindicated he was talking to the Company'sowners about insurance.Alfaro then showed him a list ofindividualswho had joined the Union.Caesar GabrielCastro's brother,Arturo Castro, was the first personnamed on the list. His name also appeared on the list.Caesar Gabriel Castro's overtime was not terminiated orcut by the Company.45.Alleged events of May 23'OnMay .23, 1984,Arturo Castro'sustained a backinjury at work and asked his foreman,Paez, to send himto a clinic because he felt ill.He was taken to Alfaro'soffice and in the presence of Paez he told Alfaro he in-jured his back and asked to be sent to a clinic. In re-sponse,Alfaro said,"Iknow that-you have-distributedsome cards to your,companions"Arturo Castro askedthe source of said information,and Alfaro did not reply.ArturoCastro then told him that his information wascorrect.Arturo Castronoted that Alfaro had some unionauthorization cards on his desk.,ArturoCastro then said that the employees neededfamily health insurance.Alfaro.said he was discussing in-surance with the owners but the owners had not as yetagreed to give the employees the benefit. Alfaro also saidthat giving.such benefits was "not convenient for thecompany."As far as A. Castro knows, no new insurance4 It is noted -that Alfaro spoke to Caesar Gabriel Castroin Spanish 4DECISIONS OF NATIONAL LABOR RELATIONS BOARDbenefits havebeen instituted sincehe left the Company'semploy on disability in February.D Analysis and ConclusionsIThreats and promise of benefits'Alfaro, the plant manager and apparently- honoredprincipal supervisor at the facility,5 told an assemblageof all employees that they -would be "harmed" if theysupported the Union. He also mentioned that many ofthe employees were undocumented and that the union-activity jeopardized them in an unspecified manner, indi-cated that there was a potential loss of their jobs sincethey were undocumented workers; and stated that union-izationcould, lead to loss of jobs through bankruptcy al-though there were no predicates given for this predic-tion.He also directed the employees to turn in theirunion authorization cards to their foremen, stating that ifthey did not do so they would lose their fobs, again men-tioning that , theworkerswould be the individualsharmed. Further, Alfaro promised improved salaries andinsuranceinMay if the- employees cooperated with theCompany. -These threats require little or no comment. They aremanifestly coercive and violative of the Act. Alfaro's'statements 'were not explained in a- context indicating'lawful purpose. Alfaro's assertion of economic peril or.imminent bankruptcy in the event of unionization wasnot supported by any evidentiary proffers' either of averbal or documentary genre There was no claim-thatsuch-threats of closure would be attributable 'to circum-stances outside the Company's control It was not dem-onstrated that..support of the Union would cause anyeconomic difficulties. Similarly, there was no basis for in-dicating that undocumented employees were subjected toany danger by virtue, of supporting the union organizingeffortIconclude that Alfaro's speech is not protected freespeech,it isnot a mere expression of opinion as to thedisadvantages of unionization. Respondent clearly indi-cated that economic adversity would result from union-ization.Not only was-the employees' job security threat-ened, but the status of many employees as illegal or un-documented`alienswas also used as a basis for predictingundesirable consequencesas a naturalresult of unioniza-tion. ' Therewere no bases or rational predicates ad-vanced for such predictions. These opinions renderedwithout explanation cannot be found to be objectively orfactually based 'beliefs of demonstrably probable conse-quences beyond an employer's control. SeeNLRB v.Gissel Packing_Co.,395 U.S. 575, 616"(1969). Therefore, itis concluded that Alfaro's speech violates Section8(a)(1)of the Act.'It is alsofound that Alfaro threatened Caesar GabrielCastro with loss of overtime because of his union activi-ties:C. Castro was not shown to be an open and activesupporter of the Union The clearallusion' to bringing inthe Union and not being an appreciative employee was5This conclusion is based on the fact that the employees referred tohim in their testimony exclusively as Don Jaime Alfaro, or "Teacher,"even though he never instructed any of the employeesgiven as the basis for the decision not to give any moreovertime, which is a clear violation of Section 8(a)(1) ofthe Act. Also at this May 22 meeting, Alfaro renewedthe promise about insurance being contingent on with-drawal of employee support for the UnionIt is further found that Castaneda's threat to ArturoCastro that he would be fired if he sought union assist-ance for acquiring insurance and other benefits is clearlyviolative of Section 8(a)(1) of the ActAlfaro's promise of benefits to employees similarlyviolated Section 8(a)(1) of the Act. The promise of bene-fitwas made in conjunction with the threats of loss ofjob, plant closure, and other unspecified injuries. Implicitin the promise-of health insurance and wages was the ob-vious caveat that these improvements would not be re-ceived unless the employees abandoned their support fortheUnion. Thus, I conclude that Respondent, by Al-faro's statements about improved' working conditions,-violated Section 8(a)(l) of the Act. SeeKeister Coal Co,247 NLRB 375 (1980).2. InterrogationsIt isfurther found on the basis of the uncontrovertedtestimony of the credited employee witnesses that Cas-taneda, about February 25, 1984, demanded that employ-ees turn over.their union authorization cards and interro-gated those employees about the location of the cardsThe Board set forth its standards for determining wheth-er an interrogation is unlawful inRossmore House,269NLRB 1176 (1984). The circumstances surrounding suchinterrogations are to be analyed in determining if suchactionwas. intimidating or coercive. In the instant case,we have immediately following union organizing activitya speech by the top company official to all the employ-eesDuring the speech, Alfaro made several threats andinstructed the employees to turn over thier union author-ization cards to their foremen The next day a foremangoes around to employees demanding they turn overthier union authorization cards and inquiring about thelocation of those cards. This uncontroverted and cred-ited testimony establishes that Respondent; through 'anagent, violated Section 8(a)(1) by interrogating employ-ees. about their union activities and their, card-signing ac-tivitiesPurolator Armored, Inc,268 NLRB 620 (1984).3 Impression of surveillance of union activitiesIt is also undisputed that Alfaro showed Caesar Gabri-elCastro a list of employees who had "enlisted in theunion." Further, Alfaro told Arturo. Castro that he knewhe had distributed some union authorization cards butwould not reveal his source As held inCalifornia DentalCare,272-NLRB 1153 (1985):Where management makes a statement to an em-ployee that creates an impression that, the employerlearned of, the employee's union activities throughsurveillance it-constitutes a violation of Section8(a)(1) of the Act.NLRB v. Long Island AirportLimousine,468 F.2d 292, 297 (2nd Cir '1972) -In de-termining whether an employer created an impres-sion of surveillance the test applied by the Board is TOMCO CARBURETOR CO5whether, under the circumstances, the employeewould reasonably assume from the statement inquestion that the employee's union activities hadbeen placed under surveillance.Schrementi Bros.,179 NLRB 853 (1969)Alfaro was preparing a list of all union supporters andrefused to reveal the source of- his information, -i.e.,whether it was an employee or supervisor. This mystery,cojoined with the existence of the list clearly created theimpression of surveillanceAccordingly, I find that Al-faro's statements to the Castro brothers created the im-pression that Respondent had engaged in surveillance ofemployees' union activities In fact, Alfaro pointed out toCaesar Gabriel Castro that his brother's name was at thetop of the list The complaint alleges that during thisconversationAlfaro interrogated Castro regarding em-ployees'unionmembership, activities, and sympathies.Caesar Gabriel Castro could not remember any othercomments about his brother's involvement in the Unionor questions about it Accordingly, it is found that theGeneral Counsel has not supported this allegation and itis recommended that it be dismissed Similarly, there wasno evidence relating to the allegation in section 6(a)(IX)in the complaint regarding interrogation of employeeunionmembership, 'activities, and sympathies.Allwehave is a statement by Alfaro that he knew that ArturoCastro distributed cards. Accordingly, it is recommendedthat this allegation also be dismissed.-CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithinthemeaningof Section 2(2), (6), and (7) of theAct.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.Respondent engaged in unfair labor practices affect-ing commerce within the meaning of Section 8(a)(1) ofthe Act by threatening employees with loss of jobs, dis-charge, and other unspecified adversities, including jeop-ardy to them as undocumented aliens, by promisingraises and insurance benefits if they abandoned supportof the Union; by creating the impression of surveillance;and by coercively interrogating employees concerningtheir own and their fellow employees' union activities byseeking- their union authorization cards and knowledge ofthe whereabouts of their union authorization cards.4 The above are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of theAct.5.Except as found herein, - Respondent has not com-mitted any other unfair labor practices alleged in thecomplaintTHE REMEDYHaving found that "Respondent engaged in certainunfair labor practices, I recommend that it be required tocease and desist therefrom and take certain affirmativeaction' designed to, effectuate the policies of the ActOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed6-ORDERTheRespondent,TomcoCarburetorCompany,Vernon, California, its officers, agents, successors, andassigns, shall1.Cease and desist from(a) Interrogating employees about their union activi-ties(b)Requesting that employees turn over their unionauthorization cards.(c)Creating the impression that union activities areunder surveillance(d)Threatening employees with dismissal in reprisalfor their seeking union assistance in obtaining health in-surance and other benefits(e)Threatening filing for bankruptcy or 'other direeconomic consequences as a consequence of union activi-ty(f)Making unspecified threats to employees due totheir status of being undocumented aliens or otherwise inretaliation for their union activity-(g) Promising employees raises and health insurance ifthey abandon their support of the Union as their bargain-ing representative.(h)Threatening to eliminate an employee's overtimework because of the employee's union activities.(i) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2.Take the following affirmative action necessary toeffectuate the policies of the Act(a) Post at its Vernon, California facility copies of theattached notice marked "Appendix" in both Spanishand English. The Spanish rendition is to be prepared bytheRegionalDirector for Region 21 Copies of thenotice, on forms provided by the Regional Director forRegion 21, after being duly signed by Respondent's au-thorization representatives, shall be posted immediatelyupon receipt thereof, and maintained by it for 60 consec-utive days thereafter inconspicuous places, including allplaceswhere notices to employees customarily areposted Reasonable steps shall be taken by Respondent toensure that the notices are not altered, defaced, or cov-ered by any other material(b)Notify the Regional Director in writing within 20days from the date - of this Order what steps the Re-spondent has taken to comply.6 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations. the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard' and all objections to, them shall be deemed waived for all pur-poses,If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading `Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations Board " 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT ISFURTHER ORDERED that those allegations 'of thecomplaint not found to be substantiated or sustained aredismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT threaten our employees with loss of em-ployment, plant closure, the filing for bankruptcy, orother economic adversity in the event-they support orselect the Union as their collective-bargaining representa-tiveWE WILL NOT threaten our undocumented employeeswith unspecified reprisals in the event that they supportor select the Union as their collective-bargaining repre-sentative.WE WILL NOT coercively interrogate our employeesconcerning their own or their fellow employees' unionactivities, sympathies, and desires.WE WILL NOT promise employees raises, insurancebenefits, or other improvements in working- conditions ifthey abandon their support of the Union as their bargain-ing representative.WE WILL NOT threaten our employees with dischargeif they seek the assistance of the Union to be their repre-sentative in gaining benefitsWE WILL NOT create the impression that the union ac-tivities of our employees are under. surveillance.WE WILL NOT threaten employees with loss of over-time for engaging in union activities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.TOMCO CARBURETOR COMPANY